Laughlin, J. (concurring):
I concur with Mr. Justice Ingraham.
On the day specified for performance the appellant had not *203acquired title from McDonnell. There were certain defects in McDonnell’s title which the attorney for the appellant considered rendered the title unmarketable. These defects were discussed in the presence of the attorney for the plaintiff who agreed that the title was defective; and the attorney for the appellant in liis presence refused to take the title. Neither the plaintiff nor his attorney offered to take the title from the appellant in the condition it then was without these defects being removed or to take an assignment of his interest in the contract with McDonnell. By the agreement between the plaintiff and the appellant the latter was to give a full covenant warranty deed. The attorney for the plaintiff suggested an extension of time for performance with a view to having the title perfected ; but the appellant and his attorney refused to consent to an adjournment beyond the time specified for performance. There is no evidence that the appellant was guilty of negligence or was in any manner responsible for the title not being perfected at the time specified for performance. It is not disputed that the title at that time was not marketable. The attorney for the appellant tendered to the plaintiff’s attorney the down payment that had been made to apply on the contract, but it was not accepted. The plaintiff then brought this action upon the theory that time was not of the essence of the contract, and he joined McDonnell as a party defendant and demanded' that he specifically perform his contract with appellant. During the pendency of the action the title was perfected and the premises were conveyed to appellant by McDonnell. The plaintiff then served a supplemental complaint alleging such subsequent perfection of title and performance by McDonnell.
I am of opinion that by virtue of the provision of the contract • quoted, time was made the essence of the contract. The plaintiff would not have béen obliged to accept title after the 1st day of October, 1902. The obligation must be mutual. If the plaintiff could not be compelled to take title subsequently the appellant cannot be compelled to give title. The plaintiff’s willingness or desire to have the matter held open and to take title later cannot alter the legal rights and obligations of the parties. Nor are the plaintiff’s rights enlarged by the fact that appellant subsequently took title from McDonnell which he might have refused. • It may be that the •appellant was not anxious to have the title perfected Or to perform *204his contract with the plaintiff, hut he stands upon his legal rights and they are not affected by-his motives.
It follows that the judgment should be reversed and a new trial granted, with costs to appellant to abide the event.
Van Brunt, P. J., and Hatch, J., concurred.
Judgment reversed, new trial ordered, costs to appellant to abide event.